ACCEPTED
                                                                                  11-17-00157-CR
                                                                    ELEVENTH COURT OF APPEALS
                                                                               EASTLAND, TEXAS
                                                                            6/15/2017 11:32:44 AM
                                                                           SHERRY WILLIAMSON
                                                                                           CLERK


                                   No. 11-17-0157-CR

                                                             FILED IN
                                                      11th COURT OF APPEALS
                           IN THE COURT OF APPEALS       EASTLAND, TEXAS
                   FOR    THE ELEVENTH DISTRICT OF TEXAS
                                                      06/15/17 11:32:44 AM
                                                        SHERRY WILLIAMSON
                                                               Clerk
                             LOUIS DEWAYNE FELKINS

                                                       Appellant,
                                              v.

                                   STATE OF TEXAS

                                                       Appellee.


            ON APPEAL FROM THE COUNTY COURT OF LAW #2
                     OF ECTOR COUNTY, TEXAS
                       CAUSE NO. 16-2113-CCL2


             APPELLANT'S MOTION FOR EXTENSION OF TIME
                     TO FILE NOTICE OF APPEAL

D. Bret Mansur
State Bar Number 24086381
2817 J.B.S. Parkway, Suite E-5
Odessa, Texas 79762
Telephone: (432) 530-4765
Email: bretmansur@gmail.com

Attorney on Appeal for Appellant




Appellant's Motion for Extension of Time to File Notice of Appeal

                                                                    Page 1 of 6
                                  NO. 11-17-00157-CR

STATE OF TEXAS                                §                             IN THE
                                              §
vs.                                           §                     ELEVENTH COURT
                                              §
LOUIS DEWAYNE FELKINS                         §                         OF APPEALS



                      MOTION TO EXTEND TIME TO FILE
                      APPELLANT'S NOTICE OF APPEAL



TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Louis Dewayne Felkins, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's notice of appeal, pursuant to Rule 26.3 of the Texas Rules of Appellate

Procedure, and for good cause shows the following:

       1.     Appellant seeks to appeal from a jury verdict in the County Court at

Law #2 of Ector County, Texas.

       2.     The case below was styled the STATE OF TEXAS vs. Louis

Dewayne Felkins, and numbered 16-2113-CCL2.



       4.     Appellant was convicted by a jury on May 2, 201 7 and judgment was

Appellant's Motion for Extension of Time to File Notice of Appeal

                                                                            Page 2 of 6
entered by the Honorable Scott Layh on May 2, 2017. Appellant was assessed a

sentence of one (1) year on May 2, 2017.

       5.     Deadline for Appellant's notice of appeal was June 1, 2017.

       5.     Notice of appeal was given on June 14, 2017.

       6.     At the conclusion of the jury trial on May 2, 2017, Appellant was

sentenced in accordance with the jury's verdict and remanded to the custody of the

Sheriff of Ector County, Texas, for execution of the sentence.

       7.     The Trial Court, Honorable Judge Scott Layh, did not provide

Appellant with notice of his appellate rights, or provide notice to Appellant of the

deadline for filing a notice of appeal.

       8.     Appellant's court-appointed trial counsel, Richard Abalos, also failed

to discuss Appellant's appellate rights or the deadline for filing a notice of appeal.

       9. Appellant was denied access to the law library at the Ector County Law

Enforcement Center six times over the course of 30 days after Appellant's

incarceration in order that Appellant could research his appellate rights and notice

deadlines on his own accord.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion to Extend Time to File Appellant's Notice of Appeal, and

for such other and further relief as the Court may deem appropriate.


Appellant's Motion for Extension of Time to File Notice of Appeal

                                                                             Page 3 of 6
                                           Respectfully submitted,

                                           Bret Mansur
                                           2817 JBS Parkway, Suite E-5
                                           Odessa, Texas 79762
                                           Tel: (432) 530-4765
                                           Fax: (432) 362-2456



                                           By:M~
                                               Bret Mansur
                                               State Bar No. 24086381
                                               bretmansur@gmail.com
                                               Attorney for Louis Dewayne Felkins



                            CERTIFICATE OF SERVICE


       This is to certify that on June 15, 2017, a true and correct copy of the above

and foregoing document was served on the County Attorney's Office, Ector

County, Odessa, Texas, by fax to (432) 498-4154.




                                           Bret Mansur




Appellant's Motion for Extension of Time to File Notice of Appeal

                                                                            Page 4 of 6
STATE OF TEXAS                                        §
                                                      §
COUNTY OF ECTOR                                       §


                                                  AFFIDAVIT

                  BEFORE ME, the undersigned authority, on this day personally appeared

Bret Mansur, who after being duly sworn stated:

                  "I am the attorney for the appellant in the above numbered and

                  entitled cause. I have read the foregoing Motion to Extend Time to

                  File Appellant's Notice of Appeal and swear that all of the allegations

                  of fact contained therein are true and correct."




                                                    Bret Mansur
                                                    Affiant




                  SUBSCRIBED AND SWORN TO BEFORE ME on June 15, 2017, to

certify which witness my hand and seal of office.

  ,,,~~~ttt~,,,         GERALDVN FOX
l_,o'._~-·--··,;q Notary Public. State of Texas
[_.,,.:       .U
             .~ -
                     My commission Expires
                                       19
 -,,,-::;·oi·;,+,/
     11
                         July 14, 20
     ' 11u11''"




Appellant's Motion for Extension of Time to File Notice of Appeal

                                                                                     Page 5 of 6
                         CERTIFICATE OF COMPLIANCE

     I certify that the foregoing Motion consists of 6312 words and is typed in 14-

point Times New Roman Font.




                                           Bret Mansur
                                           Attorney for Appellant
                                           Louis Dewayne Felkins




Appellant's Motion for Extension of Time to File Notice of Appeal

                                                                         Page 6 of 6